


EXHIBIT 10.33


    


AMENDMENT


TO


EMPLOYMENT AGREEMENT




This amendment (“Amendment”) dated as of June 1, 2012, shall amend the
employment agreement ("Employment Agreement") by and between Discovery
Communications, LLC ("Company") and Andrew Warren ("Executive").


WHEREAS, Executive and the Company previously entered into the Employment
Agreement, which sets forth the terms and conditions of Executive's employment
with the Company;


WHEREAS, Executive and the Company now desire to enter into this Amendment to
the Employment Agreement in order to make certain changes to timing of
Executive's relocation;


NOW THEREFORE, in consideration of the mutual promises and covenants set forth
in this Amendment, the parties hereby agree to amend the Employment Agreement as
follows:


1.
Relocation: In Section III (E), the reference to “January 1, 2013” shall be
replaced with “June 1, 2012.”



2.
Effect on Employment Agreement: Except with respect to the subject matters
covered herein, this Amendment does not otherwise amend, supplement, modify, or
terminate the Employment Agreement, which remains in full force and effect.



3.
Effective Date. This Amendment shall be effective June 1, 2012.



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date set forth above.




EXECUTIVE:                         DATE:


/s/ Andrew Warren
 
5/16/2012
Andrew Warren
 
 
 
 
 
DISCOVERY COMMUNICATIONS, LLC
 
DATE
/s/ Ralph Beidelman
 
5/21/2012
Name: Ralph Beidelman
 
 
Title: SVP, Total Rewards
 
 







